         On October 29, 2020, Plaintiff filed a “Status Report” stating he served the Summons and Complaint “by
sub service on the realtor-agent of defendants, who was at the time trying to lease the real property.” (Dkt. No.
28.) Plaintiff, however, failed to demonstrate that the realtor was authorized to accept service of process on
behalf of Defendants. Accordingly, the Court ordered Plaintiff to show cause in writing why the Clerk’s entry of
default should not be set aside for improper service and why Plaintiff’s request for default judgment should not be
filed as a noticed motion pursuant to L.R. 6-1. (Dkt. No. 30 (the “OSC”).)

                                         II.   STATEMENT OF THE LAW

         Federal Rule of Civil Procedure 4(e) provides: “Unless federal law provides otherwise, an individual--
other than a minor, an incompetent person, or a person whose waiver has been filed--may be served in a judicial
district of the United States by:

          (1) following state law for serving a summons in an action brought in courts of general jurisdiction in the
          state where the district court is located or where service is made; or
          (2) doing any of the following:
          (A) delivering a copy of the summons and of the complaint to the individual personally;
          (B) leaving a copy of each at the individual's dwelling or usual place of abode with someone of suitable
          age and discretion who resides there; or
          (C) delivering a copy of each to an agent authorized by appointment or by law to receive service of
          process.

Fed. R. Civ. P. 4(e). Under California law, a summons may be served:

          1. “by personal delivery of a copy of the summons and of the complaint to the person to be served,” Cal.
             Civ. Proc. Code § 415.10;
          2. “by leaving a copy of the summons and complaint during usual office hours in his or her office or, if
             no physical address is known, at his or her usual mailing address, other than a United States Postal
             Service post office box, with the person who is apparently in charge thereof, and by thereafter mailing
             a copy of the summons and complaint by first-class mail, postage prepaid to the person to be served at
             the place where a copy of the summons and complaint were left. When service is effected by leaving
             a copy of the summons and complaint at a mailing address, it shall be left with a person at least 18
             years of age, who shall be informed of the contents thereof. Service of a summons in this manner is
             deemed complete on the 10th day after the mailing,” Cal. Civ. Proc. Code § 415.20; or
          3. “by mail . . . (by first-class mail or airmail, postage prepaid) to the person to be served, together with
             two copies of the notice and acknowledgment . . . and a return envelope, postage prepaid, addressed
             to the sender,” Cal. Civ. Proc. Code § 415.30.

                                                 III.   DISCUSSION

        Plaintiff filed a response to the OSC, wherein he states he will “refile a new motion for default judgment
and calendar it for hearing 31 days down the road” and “will comply with any other requirement the court deems
necessary and proper.”2 (Dkt. No. 31.) However, Plaintiff repeats his contention that this case does “not require
service” of a motion for default judgment, there is “no need” to serve the motion for default judgment, and
contends courts in this district have “vacated a regularly noticed calendared date and issued default and other
adjudication without oral argument.” (Id. at 4, 7, 8.) This Court, however, required and ordered Plaintiff to
serve Defendants with notice of any motion for default judgment filed by Plaintiff.

        As to service of process, Plaintiff states he “had [Defendant Peggy Pei-Lin] sub served in San Diego at
her work place” and states Peggy Pei Lin “authorized notary public Danielle Campbell in San Diego, at her usual
place of business, to receive the summons and complaint” but provides no proof of service or date of such service.

2
    No motion has been filed.


                                                                                                          00    :
CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
         Plaintiff also argues “substituted service was made” because after a reasonable search of records only one
“verifiable address” was found for Defendants, a detective “opined” Defendant Yi “left no footprints,” and there
are at least 71 other persons named “Peggy Pei Lin Yi.” Plaintiff states “[t]he person subserved was realtor
Chao” who “appears to be property manager for the Yi’s from the get go.” Plaintiff contends that service of
process is permitted to be executed on real property within the physical seizure by posting notice on the premises
or by leaving a copy of the complaint and process with the person having possession or, the person’s agent, citing
U.S. v. James Daniel Good Real Property, 510 U.S. 43, 58 (1993). However, that case dealt with government
seizure of real property subject to civil forfeiture, wherein the Supreme Court noted that a “court must have actual
or constructive control of the res when an in rem forfeiture suit is initiated,” and “[i]n the case of real property,
the res may be brought within the reach of the court simply by posting notice on the property and leaving a copy
of the process with the occupant.” Id. at 58. That case did not address service of process on an individual
defendant. Accordingly, here, Plaintiff fails to demonstrate the realtor was authorized to receive service of
process on behalf of Defendants. See Fed. R. Civ. P. 4(e).

        Plaintiff also argues he “already gave notice and opportunity to the defendant Yi’s to be heard because the
summons face said so.” However, Plaintiff fails to offer evidence demonstrating Defendants have actually been
served with the summons.

         Accordingly, Plaintiff fails to demonstrate proper service of process on Defendants. Therefore, the Court
sets aside the clerk’s entry of default (Dkt. No. 24.) See Cobb v. Rodriguez, 2014 WL 1383950, at *2 (S.D. Cal.
Apr. 8, 2014) (denying motion for default judgment, finding “[a]s Defendants were not properly served, entry of
default and default judgment for failure to respond to the FAC is inappropriate.”).

         Plaintiff shall file a proof of service demonstrating proper service on Defendants pursuant to Federal Rule
of Civil Procedure 4(e) no later than May 25, 2021.

         To the extent Defendants “cannot with reasonable diligence be served” pursuant to the methods set forth
in Federal Rule of Civil Procedure 4(e), Plaintiff may file a properly noticed motion3 for leave to serve the
summons by publication supported by evidence demonstrating Plaintiff’s attempts to serve Defendants. See Cal.
Code Civ. Proc. § 415.50 (A summons may be served by publication if upon affidavit it appears to the satisfaction
of the court in which the action is pending that the party to be served.”).

          IT IS SO ORDERED.




3
    See Local Rule 6-1.


                                                                                                         00    :
CV-90 (12/02)                                 CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
